DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 11-15) in the reply filed on 11/1/21 is acknowledged.

Claim Objections
Claims 11-15 are objected to because of the following informalities:  Claim 11 uses the words “load port” and “loadport”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “support pin vacuum means” in claim 11, line 14 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooroku et al. (US 6,413,850B1) (hereafter Ooroku).
	With respect to claim 1, Ooroku teaches a unitary wafer assembly arrangement (figure 2) for the application of solder balls onto a wafer substrate for subsequent use in the electronics industry, the wafer assembly arrangement (figure 2; column 8, line 1-column 9, line 8; column 11, lines 5-18; and column 13, line 43-column 14, line 18) comprising: an arrangement of wafer treatment modules (501, 503, 520, 522) interconnected to and serviced by a central wafer handling robot (504) to provide a unitary system, the modules including a pre-aligner module (503) for receipt of wafers to be treated, a binder module (520) of the application of a fluid binder onto an upper surface of the wafer, a solder ball mount module (522) for the application of a plurality of solder balls onto the wafer, an inspection module (320) including a review analysis, and insertion and extraction arrangement of misapplied solder balls deposited on the wafer, and a reflow module (furnace) for the heating and securing the solder balls onto an arrangement of pads on the wafer (column 13, lines 43-51; and column 14, lines 7-18). 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooroku as applied to claim 1 above, and further in view of Ling et al. (US 2012/0031954A1) (hereafter Ling).
With respect to claim 2, Ooroku does not teach wherein the fluid binder is applied to the wafer at room temperature or an elevated temperature, by a nozzle arrangement supported on a gantry movably disposed over a wafer supported thereunder, and excessive binder is collected and utilized for a further wafer. 
However, Ling teaches the fluid binder is applied to the wafer by a nozzle (725) arrangement supported on a gantry (gantry) movably disposed over a wafer supported thereunder, and excessive binder is collected and utilized for a further wafer (figures 14-15; and paragraph 124).  Since Ling is silent with respect to the temperature that the binder is applied, the examiner reasonably considers the binder to be applied at room temperature.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the nozzle on the gantry as taught by Ling on the apparatus of Ooroku in order to ensure that the nozzle does not interfere with any of the other processing stations.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooroku and Ling as applied to claims 1 and 2 above, and further in view of Cobbley et al. (US 2003/0110626A1A1) (hereafter Cobbley).

However, Cobbley teaches wherein a plurality of solder balls are disposed as an array, onto a spaced pattern of solder ball engagement locations on the wafer after the solder balls having been filtered through a vertical array of foraminous solder ball alignment plates movably disposed above the wafer (figures 11-13; and paragraph 54).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the alignment plates as taught by Cobbley on the collective apparatus of Ooroku and Ling in order to aid in the placement of the solder balls to the desired location.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooroku, Ling, and Cobbley as applied to claims 1-5 above, and further in view of Zhang (US 2019/0043745A1).
With respect to claims 4-5, Ooroku, Ling, and Cobbley do not teach wherein an air knife is driven transversely across the array of solder balls on the surface of the wafer so as to displace any extraneous solder balls from the surface of the wafer (page 21, second paragraph; and figure 8a); and wherein any extraneous solder balls are passed to a one-way channel for collection and subsequent reuse on a further wafer. 
However, Zhang teaches wherein an air knife is driven transversely across the array of solder balls on the surface of the wafer so as to displace any extraneous solder balls from the surface of the wafer (figure 15; and paragraphs 38, 40, and 49); and wherein any extraneous solder balls are passed to a one-way channel for collection and subsequent reuse on a further wafer (figure 15; and paragraphs 38, 40, and 49).
.

Allowable Subject Matter
Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a wafer assembly arrangement for the application of solder balls onto a wafer substrate for subsequent use in the electronics industry as recited by claim 11, particularly a load port module for receipt of the untreated wafers, the binder module for holding each wafer by support pin vacuum means during a binder spray deposition and binder cleanup operation; a pre-alignment of the wafer in a load port and transference to a vacuum cup pin support arrangement in the solder ball mount module or optical alignment review by a plurality of cameras, including a solder ball distributing stencil, a solder ball distribution reservoir over the stencil for controlled release of solder balls onto the wafer there below, improper solder ball and excess binder retrieval means, a three station reflow module for the heat treatment of the loaded wafer, and finally transfer to the loadport for finished wafer collection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735